Citation Nr: 0533380	
Decision Date: 12/09/05    Archive Date: 12/30/05

DOCKET NO.  98-05 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a right leg 
disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION

The veteran had active service from July 1969 to March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1973 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO).  In July 2003, the Board remanded 
this case.  

In a March 2005 rating decision, service connection for 
asbestos related lung disability and for a right shoulder 
disability was denied.  Service connection for tuberculosis 
was granted and a noncompensable rating was assigned.  The 
veteran submitted a notice of disagreement to this decision 
and a statement of the case was issued in August 2005.  The 
time period for perfecting an appeal has not expired.  None 
of these issues is before the Board at this time as they are 
not in appellate status.  


FINDINGS OF FACT

1.  Competent evidence of record does not attribute a current 
back disorder to the veteran's military service; arthritis 
was not manifest within one year of the veteran's separation 
from service.  

2.  Competent evidence of record does not attribute a right 
leg disorder to the veteran's military service.  


CONCLUSIONS OF LAW

1.  A back disorder to include degenerative disc disease of 
the lumbar spine was not incurred in or aggravated by active 
service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).  

2.  A right leg disorder was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 
 
First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
May 2001, November 2001, and February 2004 letters from the 
RO to the claimant.  In this case, the claimant was informed 
of the duty to notify, the duty to assist, to obtain records, 
and examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The claimant was also provided 
notice that the claimant should submit pertinent evidence in 
the claimant's possession per 38 C.F.R. § 3.159(b)(1).  The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with the claim.   

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notice, the August 2005 
supplemental statement of the case constituted subsequent 
process.  The claimant has not shown how the error was 
prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The claimant was provided VCAA 
content-complying notice and proper subsequent VA process.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).   

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.   
 
Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The service medical records, post-service and 
private medical records, and records from the Social Security 
Administration have been obtained.  In addition, the veteran 
has been afforded a VA examination.  The records satisfy 
38 C.F.R. § 3.326.  The Board finds that VA has done 
everything reasonably possible to assist the claimant.  There 
is sufficient competent medical evidence of record to decide 
the claim, as set forth below.  See 38 C.F.R. § 3.159 (c)(4).   
 
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  


Background

The veteran had active service from July 1969 to March 1973.

Service medical records show that in July 1969, the veteran 
complained of right ankle pain.  The diagnostic impression 
was ankle sprain.  In January 1970, the veteran was seen for 
an injury to the low back that the veteran sustained while 
lifting.  The veteran reported having pain in the small of 
the back with no sciatic radiation.  Examination revealed no 
pain on straight leg raising.  There was definite left 
paravertebral spasm.  He was placed on restricted duty.  

In March 1972, the veteran was in an automobile accident.  He 
had multiple abrasions and contusions to include to the 
knees.  Examination revealed multiple abrasions of the knees 
and a contusion of the left leg. A Naval Hospital record 
reflects that the veteran sustained a superficial laceration 
of the left temporal area and contusions of the left 
pretibial area.  It was reported that no serious injury was 
noted and no treatment needed.  

In March 1973, the veteran was provided a discharge 
examination.  Physical examination of the lower extremities, 
spine, and musculoskeletal system revealed no abnormalities.  

Following discharge, in July 1973, the veteran was afforded a 
VA examination.  The veteran reported a past lumbosacral 
strain and a right knee injury.  Low back and right knee 
disabilities were not found on examination.  X-rays were 
negative.  

VA records show that in September 1988, the veteran reported 
having a history of "back sprain."  In April 1990, the 
veteran reported having back pain.  A private May 1990 record 
noted that the veteran complained of numbness in both legs.  
At a November 1990 VA examination, the veteran reported that 
his back hurt.  In March 1991, the veteran was afforded a 
private neurologic examination which resulted in a diagnosis 
of cervical disability.  No diagnosis of low back disability 
was rendered.  

According to an April 1991 Kaiser Permanente records, the 
veteran reported that he had fallen off a missile launcher 
and hurt his back.  He reported current lumbar back pain.  
Physical examination revealed some minimal paralumbar 
tenderness.  Straight leg raising was negative.  There was no 
significant sciatic component.  The diagnosis was multiple 
medical problems with chronic osteoarthritis.  

An April 1991 VA record noted that the veteran had low back 
pain and right knee pain.  In November 1992, the veteran 
reported that he had injured his back while in Vietnam in 
1968.  He related that his back pain had increased recently 
and it radiated to the left leg.  

Thereafter, private medical records show right lower 
extremity and back complaints or treatment.  In October 1992, 
the veteran reported having back and neck pain.  It was 
indicated that he had a history of arthritis.  In January 
1993, the veteran reported having back and neck pain with 
radicular symptoms of 2 years' duration.  The diagnosis was 
neck/lumbar strain.  In March 1993, a history of arthritis 
was noted.  In April 1993, the veteran reported that he had a 
prior history of a service injury and had arthritis of the 
neck.  In June 1993, the veteran again complained of back 
pain.  The diagnosis was cervical strain.  In July 1993, it 
was noted that the veteran had right leg and hip pain which 
was of a sudden onset and not due to trauma.  In another July 
1993 record, the diagnosis was mild degenerative joint 
disease without lesions or fractures.  In August 1993, the 
veteran was seen for right leg pain which was diagnosed as 
right sciatica.  In September 1993, the veteran indicated 
that he took a pain pill for his back.  In November 1993, the 
veteran reported having low back pain.  

August 1993 VA records noted low back pain.  The veteran was 
referred for a magnetic resonance imaging (MRI) which was 
performed in August 1993.  The MRI showed a large mass at L5-
S1 on the right which was consistent with a large herniation 
of the disc with a free fragment.  There was no evidence of 
impingement on the left S1 nerve root.  This is the first 
diagnosis of disc disease.  In September 1993, the veteran 
complained of low back pain with radiation.  

In September 1997, the veteran reported having right leg 
pain.  It was noted that an MRI showed a large herniated 
nucleus pulposus, right, at L5-S.  He had radicular symptoms.  
The veteran reported that the pain with radiation to the leg 
had been present since service.  VA records reveal that in 
July 2000, the veteran reported neck and back pain.  In 
February 2002, arthralgia of the back was noted.  In June 
2002, the veteran reported back pain.  The diagnosis was 
sciatica.  In April 2003, the veteran complained of having 
back pain.  In April 2004, he reported the same.  

In October 2004, the veteran was afforded a VA examination.  
His claims file was reviewed.  The examiner noted that the 
veteran was seen in January 1970 for low back pain after 
lifting.  It was noted that the veteran stated that he 
injured his back when he fell off of a missile launcher, 
however, there was no record of this injury.  In 1993, the 
veteran was initially seen again with complaints of back pain 
of two years' duration.  The subsequent records were 
addressed.  With regard to the right leg, the examiner noted 
that the veteran complained of having a right leg injury 
during service when he was working on equipment, but there 
was no record of such in the service medical records.  
Physical examination and x-rays were performed.  The 
diagnosis was severe degenerative disc disease, L5-S1.  There 
was no objective evidence of organic pathology in the 
veteran's right knee, leg or ankle.  The veteran also had no 
evidence of neurologic deficit at this time, consequently, 
his ruptured disc had reportedly resorbed.  The VA examiner 
provided the following opinion.  He opined that it was more 
likely than not that the degenerative disc disease which was 
diagnosed in 1993 was unrelated to the injuries which he 
sustained in 1970 or 1971 in service.  It was more likely 
than not that the symptoms in the right lower extremity were 
the result of radicular pain from his lower back and the 
existence of a ruptured disc in 1993, and  unrelated to any 
specific pathology in the right knee, leg, or ankle. 

Thereafter, records from the Social Security Administration 
were received which included duplicate medical records of 
those already cited.  

February and July 1995 VA records noted that the veteran had 
lumbar disc disease.  


Analysis

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, the record does not reflect that 
claimed disabilities were incurred in combat.  Thus, 38 
U.S.C.A. § 1154(b) is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
arthritis will be presumed to have been incurred in service 
if it had become manifest to a degree of 10 percent or more 
within one year of the veteran's separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The veteran as a lay person has not been shown to be capable 
of making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The Board notes that while the veteran 
is competent to report symptoms, he does not have medical 
expertise.  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

During service, the veteran injured his low back while 
lifting, and in a separate incident apparently sprained his 
right ankle.  In March 1972, the veteran was in an automobile 
accident and sustained contusions to the knees and 
particularly the left leg.  In March 1973, the veteran was 
provided a discharge examination.  Physical examination of 
the lower extremities, spine, and musculoskeletal system 
revealed no abnormalities.  

Thus, while the veteran injured his low back in 1970, this 
injury apparently resolved without sequelae as the veteran's 
discharge examination was negative for any current back 
injury or disease.  Similarly, although there are service 
medical reports of right ankle sprain, and contusions to the 
knees and particularly, the left leg, on separation 
examination as well as post-service July 1973 VA examination, 
no disability was shown.  

In addition, following service, arthritis was not manifest 
nor diagnosed within one year of separation from service.  

During the late 1980's and 1990's, the veteran made 
complaints of back and right lower extremity pain.  Notations 
of arthritis were made.  In 1993, the veteran was initially 
diagnosed with disc disease of the low back.  Thereafter, the 
veteran continued to be treatment for degenerative disc 
disease.  

In October 2004, the veteran was afforded a VA examination in 
order to resolve if he had a current back disorder and right 
lower extremity disorder which were related to service.  His 
claims file was reviewed.  The diagnosis was severe 
degenerative disc disease, L5-S1.  There was no objective 
evidence of organic pathology in the veteran's right knee, 
leg or ankle.  The veteran also had no evidence of neurologic 
deficit at this time, consequently, his ruptured disc had 
resorbed.  The VA examiner opined that it was more likely 
than not that the degenerative disc disease which was 
diagnosed in 1993 was unrelated to the injuries which the 
veteran sustained in 1970 or 1971 in service.  It was more 
likely than not that the symptoms in the right lower 
extremity were the result of radicular pain from his lower 
back and the existence of a ruptured disc in 1993, and 
unrelated to any specific pathology in the right knee, leg, 
or ankle. 

Post-service, the record reflects that over 15 years after 
service, the veteran reported having back pain.  The first 
diagnosis of arthritis was nearly 20 years after service.  A 
diagnosis of disc disease was first made approximately 20 
years after service.  

The veteran, as a lay person, has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu.  The Board 
notes that while the veteran is competent to report symptoms, 
he does not have medical expertise.  Therefore, he cannot 
provide a competent opinion regarding diagnosis and 
causation.  Likewise, while the veteran told various medical 
personnel that he had injured his back during service, there 
is no independent medical opinion attributing current back 
disability to service or dating the onset of arthritis to 
within one year from separation from service.  To the extent 
that the medical personnel relied on the veteran's statements 
in which he attributed current back symptoms to service and 
did not provide an independent opinion, the notations do not 
constitute competent medical evidence of causality.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995); Reonal v. Brown, 5 
Vet. App. 458 (1993). 

The veteran maintains that currently diagnosed back 
disability and alleged right leg disability were incurred 
during service.  There is no competent medical evidence of 
any link between his current back diagnosis and service.  
There is no current diagnosis of a right leg disorder.  As 
noted, the veteran is not competent to make this causal link 
or to state the etiology of his currently diagnosed back 
disorder and he is not competent to diagnose a right leg 
disorder.  The competent medical evidence shows that the 
current back disorder is not related to service.  The VA 
examiner stated that it was more likely than not that the 
currently diagnosed degenerative disc disease was unrelated 
to the injuries which he sustain in service.  As noted above, 
it was more likely than not that the symptoms in the right 
lower extremity were the result of radicular pain from his 
lower back and the existence of a ruptured disc, and 
unrelated to any specific pathology in the right knee, leg, 
or ankle.  The Board attaches significant probative value to 
this opinion, as it is well reasoned, detailed, consistent 
with other evidence of record, and included review of the 
claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion).

The veteran's opinion regarding the origin of his back 
disorder and the existence of a right leg disorder is not 
competent.  The VA examiner's opinion is competent and 
supported by the record and is competent.  Thus, this is the 
most probative evidence of record.  This probative evidence 
establishes that current back disorder and claimed right leg 
disorder are not related to service.  The competent evidence 
does not establish that a back disability or disease began in 
service or that arthritis was manifest within one year of 
separation.  Although the veteran injured his back during 
service, this injury resolved.  Thus, there was no chronic 
back or right leg disability shown during service.  Further, 
there is no continuity of symptomatology following service.  
There is simply no record of any continuous symptoms from his 
separation from service onward.  As noted, the veteran did 
not report back complaints to medical professionals for 
approximately 15 years.  The veteran's statements contradict 
the record.  As such, they are not reliable and not 
probative.  

Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.




ORDER

Service connection for a back disorder is denied.  

Service connection for a right leg disorder is denied.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


